IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,350




EX PARTE AGUSTIN RANGEL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1143987 IN THE 174TH DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of first-degree
possession with intent to deliver cocaine and sentenced to ten years’ imprisonment. He did not
appeal his conviction. 
            Applicant contends that his plea was involuntary because it was based on erroneous
information concerning the amount of seized contraband conveyed in a report from the Harris
County Sheriff Department. 
            The State agrees that Applicant’s plea was rendered involuntary by the inaccurate information
and the trial court has issued findings of fact and conclusions of law recommending that relief be
granted. After a review of the record, we agree that Applicant’s plea was involuntary and that he is
entitled to relief. 
            Relief is granted. The judgment in Cause No. 1143987 in the 174th Judicial District Court of
Harris County is set aside, and Applicant is remanded to the custody of the sheriff of Harris County
to answer the charges as set out in the indictment.
            Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: May 12, 2010
Do Not Publish